Citation Nr: 1439932	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the feet.  

2.  Entitlement to service connection for a bilateral foot disorder, to include plantar warts, tinea pedis, and toenail fungus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to July 1963.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded this matter in September 2012 for additional development, and, as indicated below, the RO/Appeals Management Center complied with the Board's remand instructions and returned the case to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Although the Veteran filed a claim for frostbitten feet, his claim must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board finds that based on the evidence submitted in support of the claim, the Veteran's claim is best construed as including the issue of entitlement to service connection for a bilateral foot disorder, to include plantar warts, tinea pedis, and toenail fungus.  The issues have been recharacterized accordingly.  

Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files shows additional records, including VA treatment records associated with the file since the last supplemental statement of the case.  The Veteran has waived Agency of Original Jurisdiction (AOJ) review of any new evidence.  See 38 C.F.R. § 20.1304(c) (2013).  

The issue of entitlement to service connection for a bilateral foot disorder, to include plantar warts, tinea pedis, and toenail fungus, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a disability due to a cold weather injury in service.  


CONCLUSION OF LAW

Residuals of a cold weather injury to either foot were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March and May 2008 of the information and evidence needed to substantiate and complete a claim, including notice of the evidence to be provided by the claimant, the evidence VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim decided herein, and as warranted by law, affording a VA examination.  There is no evidence that additional records relevant to the issue decided herein have yet to be requested or that additional examinations are in order.  As noted in the Board's September 2012 decision and remand, although there is an indication in the claims file that the appellant has applied for Social Security disability benefits, there is no indication that any Social Security records would be relevant to the Veteran's claim.  Indeed, the Veteran has not contended that he was pursuing Social Security disability benefits for any of the disabilities on appeal in this case, rather at a March 2009 VA examination stated that he was unemployed due to a psychiatric illness.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

In its September 2012 remand, the Board instructed the RO to request that the Veteran identify any outstanding treatment records.  The RO/Appeals Management Center requested the records in a September 2012 letter to the Veteran and he did not respond; the RO/Appeals Management Center therefore complied with the Board's remand instructions in this regard.  The Veteran was afforded a VA examination in December 2012, which for reasons indicated below, was adequate and complied with the Board's remand instructions.  

The Board will therefore proceed to the merits of the appeal.  

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed the Veteran's service treatment records, which include a January 1961 notation that he complained of cold feet and reported that two or three days prior he had slept in the field with boots on and his feet had gotten cold and the day prior his feet still felt numb.  On physical examination the Veteran's skin temperature was normal.  An impression of "residuals, mild thermal effect" and a disposition of careful care of feet and foot powder were noted.  

An August 1961 notation indicates tinea pedis with small plantar wart.  A September 1961 notation indicates that an ingrown toe nail was trimmed.  A January 1962 notation indicates a lesion on the sole of the foot for one month which looked like a plantar wart and a notation of a small wart and an area of irritation around it that looked like eczema.  

February 1962 medical records show that the wart was still persistent and sore, that it was removed surgically and biopsied.  Pathological study revealed fragments of a verruca vulgaris (plantar wart) based on a biopsy of the skin of the sole of the foot.  A March 1962 medical notation indicates that the wart was removed by electro cautery.  

A June 1963 Report of Medical Examination for separation noted that the appellant had flat feet.  In his June 1963 Report of Medical History, the Veteran denied a history of foot trouble.  

The Board has reviewed all available VA medical records and examinations from August 1981 to July 2014.  These records include notations related to treatment for or complaints of various foot conditions, including rashes, pain, tinea pedis, nail fungus, and loss of feeling and cramps in the left foot.  Although some of these records note the Veteran's self-reported history of frostbite, none of them include a medical opinion linking any current foot disorder to the Veteran's in-service cold injury.  

Notably, an August 1981 VA examination report shows complaints of pain in both feet while walking on cement and on prolonged standing; physical examination demonstrated third degree pes planus but no circulatory disturbance, scarring, or evidence of ulcers.  X-rays of the feet showed mild sclerotic changes involving several of the interphalangeal and distal interphalangeal joints with narrowing of several of the interphalangeal joint space, consistent with mild degree of degenerative joint disease.  

At a May 1997 VA examination related to the Veteran's spine, he reported that his whole left leg is "asleep all the time" and the left foot is worse, causing trouble driving due to loss of feeling in the foot.  He also reported cramps in the left calf and foot.  Examination showed normal lower extremity strength and normal reflexes except for an absent reflex at the left ankle.  The examiner noted that hair growth was decreased in the lower extremities, but warmth was normal and equal bilaterally.  The examiner noted severe fungus infections of both great toenails, with deformities of the toenail.  The Veteran exhibited hypersensitivity (tingling) to light touch over the entire left foot.  At a December 2012 VA examination, the Veteran asserted that cold weather caused his flat feet.  The Veteran is service-connected for bilateral pes planus and decreased light touch of the left extremity, however, the record does not indicate that he has appealed the effective date or rating of either of those disabilities; therefore they are not before the Board.  

At a December 2012 VA examination, the Veteran reported developing frostbite to both feet around 1961 but he could not remember any care required for his feet over the last 10 years related to his cold weather injury.  The examiner noted symptoms of arthralgia or other pain and numbness in both feet.  X-rays of the feet showed mild to moderate hallux valgus of the right foot with degenerative joint disease and mild hallux valgus of the left foot with hammertoe deformity of the fourth toe.  The examiner noted bilateral bunion, very mild hammer toes at the second through fourth toe bilaterally, mild angulation, no skin alterations aside from dry skin, normal turgor, no ulcerations, and no nail fungus.  

The examiner reviewed the claims file and opined that the claimed disorder was less likely than not incurred in or caused by the claimed in-service injury.  The examiner opined that the Veteran had no current bilateral foot disability resulting from his in-service cold injury in January 1961.  The examiner explained that service treatment records showed a complaint of cold feet and an assessment of cold weather effect with no clinical finding of frozen feet or frost bite.  The examiner noted that the plantar wart removal was unrelated to the cold weather effect event.  The examiner noted that the Veteran's discharge physical did not reveal residual conditions of the feet associated with the cold weather exposure.  The examiner further explained that although the Veteran reported that his left foot and leg tingle, there were no objective neurological or circulatory abnormalities.  Imaging studies on the day of examination revealed essentially hallux valgus to each foot and mild degenerative changes to the right metatarsal and phalangeal joint.  The examiner explained that these are findings unrelated to the cold weather effect listed in the military medical records and that the etiological cause of the findings on examination was likely related to aging and the wear from it.  The examiner concluded that there were no findings on examination to associate with the cold weather event in service.  

The Board finds that the examination is adequate, as it is based on consideration of the Veteran's medical history, including review of the claims file, and that the examiner's conclusions are supported by an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The examiner also complied with the Board's September 2012 remand.  

The above evidence reflects that the Veteran does not have a current bilateral foot disability resulting from his in-service cold injury in January 1961.  The only opinion linking any of the Veteran's current disorders to his in-service cold injury is that of the claimant.  While the Veteran is competent to report his symptoms, laypersons are competent to opine only as to some matters of diagnosis and causation, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 n. 4 (2011).  

In this case, the Veteran has specifically asserted that his pes planus is due to cold weather exposure.  As noted above, the Veteran is service-connected for pes planus, and that disability is not before the Board.  The Veteran has not identified any other specific symptom that began with or has continued since his in-service cold injury.  To the extent that the Veteran attributes any other current conditions to his in-service cold injury, his opinion extends beyond the type of immediately observable cause-and-effect relationship about which a layperson is competent to testify.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

In any event, to the extent that the appellant is competent to provide such an opinion, the probative value of the appellant's opinion is slight because the overall factual picture is complex, given that any immediate effects of the cold injury resolved, as demonstrated by the separation examination showing only pes planus, and given the Veteran's report of medical history noting no foot problems, and the fact that the claimant suffers from other foot conditions, including pes planus and decreased light touch, which are already service-connected.  Therefore, the Board finds the detailed explanation of the trained medical professional who conducted the December 2012 VA examination more probative.  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for residuals of a cold injury to the feet.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for residuals of a cold injury to the feet is denied.  


REMAND

As noted above, the Veteran's claim is best construed as including the issue of entitlement to service connection for a bilateral foot disorder, to include plantar warts, tinea pedis, and toenail fungus.  The Board finds that an additional examination is warranted to address whether any current bilateral foot disorders are related to the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any relevant outstanding treatment records with the claims, Virtual VA, or VBMS file, to include any records of VA treatment for foot disorders since June 2008.  Ensure that any temporary claims files, additional VA examinations, or records related to pes planus are also associated with the claims, Virtual VA, or VBMS file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After associating any additional records with the file, schedule the Veteran for a VA podiatric examination to assess the nature and etiology of any foot disorders other than pes planus and decreased light touch.  The podiatrist is to be provided access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The podiatrist must specify in the report that the claims file, any Virtual VA and VBMS records, and this Remand have been reviewed.  Any indicated tests or studies should be performed.  The podiatrist is to:

(a)  Examine the Veteran, diagnose any current foot disorder (other than pes planus and decreased light touch), to include any plantar warts, tinea pedis, or nail fungus, and provide the following opinions for each and every diagnosed foot disorder:

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the diagnosed foot disorder, to include any foot disorder documented since September 2007 (whether or not it is currently active) and other than pes planus and decreased light touch, had onset during or was caused by the Veteran's military service?  

(ii)  Is it at least as likely as not that any diagnosed foot disorder is caused by the Veteran's service-connected pes planus or decreased light touch?  If not, is it at least as likely as not that any diagnosed foot disorder is aggravated by appellant's service-connected pes planus or decrease light touch?  

(b)  Provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

The examiner is advised that he or she must discuss the Veteran's self-reported history.  The examiner is advised that while the Veteran is not competent to state that he has suffered from a specific foot disorder since service, he is competent to describe any symptoms.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this Remand.  Ensure that the examiner documented his or her consideration of the claims, Virtual VA, and VBMS files and this Remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing the above development and any other indicated development, readjudicate the claim.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


